Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous claim rejection made under 35 U.S.C. 112 (a) as indicated in the previous Office action mailed on August 4, 2021 is withdrawn in view of applicant’s remarks. 
	The previous claim rejections made under 35 U.S.C. 112(b) are withdrawn in view of amendment made to claim 3. 
	The previous claim rejection made under 35 U.S.C. 103 over Kaupp et al. (US 20010007696 A1) is withdrawn in view of amendment made to claim 1 which limits the starting materials to phosphoric acid cetyl ester in an amount ranging from 10 % by weight to 50 % by weight based on the total weight of the metallic substrate in platelet form. 
	The previous claim rejection made under 35 U.S.C 103 over Kaupp et al. and further in view of Kergosien et al. (FR 2939678 A1) is withdrawn for the same reason. 
	The previous obviousness double patenting rejection made over the claims of copending application no. 16/093717 is withdrawn in view of applicant’s remarks. 
	Accordingly, claims 1-3, 23, 25-32 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617